Case 2:21-cv-06558-MWF-KS Document11 Filed 08/16/21 Page 1lof3 Page ID #:32

oOo Cfo NY DBD UN F&F WD NY =

nN NY NY NY NY NY NY WN WNW

 

 

 

STEPHEN YAGMAN (SBN 69737)

i li agmanlaw.net
At AN + REICHMANN, LLP

333 Washington Boulevard
Venice Beach, California 90292-5152
(310) 452-3200

JOSEPH REICHMANN (SBN 29324)

YAGMAN + REICHMANN, LLP

3 Washington Boulevard
Venice Beach, California 90292-5152
(310) 452- 3200

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

 

J. BEABER and A.W. CLARK,
Plaintiffs,
Vv.

SHIRLEY N. WEBER, as California
Secretary of State,

Defendants.

 

2:21-cv-06558-CAS(KSx)

DECLARATION OF R.J. BEABER, IN
SUPPORT OF MOTION FOR
DECLARATORY RELIEF AND
PRELIMINARY INJUNCTION

 

 
Case 2;21-cv-06558-MWF-KS Document 11 Filed 08/16/21 Page 2of3 Page ID #:33

0 Oo SY WD HW F&F W NY

~M NR YN YN NN VN
eI AAR ONS FF Cw dA BAREBH AS

DECLARATION OF R. J. BEABER

I, R.J. BEABER, declare the following to be true under the penalty of
perjury at Los Angeles County, California, pursuant to 28 U.S.C. § 1746, on the
date set forth below my signature hereinbelow.

1. lam a plaintiff in this action.

2. Lam a citizen of both the United States of America and Los Angeles
County, California, and I am a duly registered voter in Los Angeles County.

3. I voted by mail ballot in the Sept. 14, 2021 recall election.

4, I voted "no" on the first issue on the ballot, the recall or not of Governor
Gavin Newsom, but I was unable to vote for my choice of Governor Newsom on
the second issue on the ballot, who should be Governor, if Governor Newsom did
not get a sufficient number of votes to prevail on the first issue, because California
Constitution Art. IT, § 15(c), prohibited Governor Newsom's name from being on
the ballot's second issue, and this thus prevented me from exercising my choice to
vote for Governor Newsom to be Governor, were he to be voted to be recalled on

issue one. ad

ean

ii

LUE
Let Pete AYU
R.J. BEABER 08/15/21

 

 

 
Case 2:

oOo coe SN DBD WH F&F WD NY —

wb NM NY NY wD
eS& RRBHBRSFGeRAAaAartEBHz Ss

5

 

1-cv-06558-MWF-KS Document 11 Filed 08/16/21 Page 3of3 Page ID #:34

CERTIFICATE OF SERVICE
I, STEPHEN YAGMAN, declare under penalty of perjury, pursuant to 28
U.S.C. § 1746, that I provided a courtesy copy of the foregoing declaration to

 

Supervising Deputy Attorney General Benjamin Barnouw, by emailing it to him at

ben.barnouw@doj.ca.gov on Sat., on Aug. 15, 2021.

    

SPEPHEN YAGNJAM 08/15/21

 

 
